Citation Nr: 1451729	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-13 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1969 and from August 1972 to May 1987, including service in the Republic of Vietnam. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In January 2013, the Veteran testified before the undersigned Veterans' Law Judge regarding his claims at a videoconference hearing.  A transcript of the hearing is of record and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay entailed by a remand, adjudication of the remaining claims cannot proceed at this time.  Additional development is needed to ensure that the Appellant is afforded every possible consideration. 

Regarding the Veteran's left shoulder condition claim, the evidence shows that the Veteran has been diagnosed with degenerative joint disease and capsulitis in the left shoulder.  There is also evidence of treatment for a left shoulder muscle strain during service in October 1979.  During the January 2013 hearing, the Veteran indicated that he believes this condition is related to his MOS as a construction electrician, from constantly working overhead with his "arms up in the air".  Although the Veteran underwent an examination in August 2010, the examiner only addressed whether the Veteran's current condition is related to a 1984 fall from a telephone pole.  An opinion should be obtained regarding whether the Veteran's claimed left shoulder condition is related to any part of his complete active service, including the October 1979 shoulder strain.

Regarding the Veteran's right ear hearing loss claim, service connection was denied on the basis that the disability preexisted active service and was not aggravated by service.  The evidence of record does in fact show that right ear hearing loss was noted/diagnosed at enlistment.  The presumption of soundness does not attach.  The burden then falls to the Veteran to show a worsening of his right ear hearing loss during service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Evidence of an increase is shown.  A review of service treatment records shows a 10 dB increase at 3000 Hz and a 15 dB increase at 4000 Hz.  Accordingly, there must be clear and unmistakable evidence that the Veteran's right ear hearing loss was not aggravated beyond its natural progression during his active service.  The January 2010 VA examination failed to adequately address this question.  An addendum opinion should be obtained.  

With regards to the Veteran's left ear hearing loss claim, service connection was denied on the basis that hearing loss for VA purposes was not shown.  During the January 2013 hearing, the Veteran indicated that his hearing has decreased since the last examination in January 2010.  Since the Veteran is competent to report a decrease in his hearing, he should be afforded a new examination to determine if he meets the VA definition of hearing loss for the purposes of compensation.

Additionally, the examiner noted that the Veteran's tinnitus is "as likely as not a symptom associated with the hearing loss."  As such, the Veteran's tinnitus claim could turn on the outcome of his hearing loss claims and should also be remanded. 

Finally, during the Veteran's January 2013 hearing, he alleged that his GERD is secondary to his service connected disabilities in that it was caused by the pain medication used to treat those disabilities.  The Veteran is currently service-connected for left ankle fracture and arthrodesis, L2 compression fracture with degenerative changes to L1-2 and L2-3, left wrist fracture with degenerative changes, right wrist fracture with degenerative changes, right hip osteoarthritis, right knee mild narrowing of articular cartilage, left knee strain, PTSD, and epididectomy.  He is prescribed medication for some, if not all, of these disorders.  An opinion should be obtained regarding secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records regarding the Appellant dated from March 2012 to present.  Associate all records received with the paper or electronic claims file.

2. After completion of the above, arrange for the Veteran to undergo an appropriate VA examination or appropriate examinations regarding his claimed left shoulder condition.  The examiner(s) shall review the paper and electronic claims files, documenting such in a report or reports to be placed in one of these files.  The examiner(s) also shall document in the report(s) an interview with the Veteran regarding his relevant symptoms and their impact on his activities.  All tests and studies deemed necessary next shall be performed, the results of which shall be included in the report(s).  The examiner(s) then shall render an opinion in the report(s) as to following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left shoulder condition, to include degenerative joint disease and capsulitis, was incurred during or is related to his period of active service?  Specific reference and discussion should be given to the Veteran's contentions that his work as a construction electrician led to his current shoulder condition and the October 1979 in-service treatment for a shoulder strain.

The examiner must provide a clear rationale (explanation of the examiner's reasoning at arriving at a conclusion) for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Arrange for the Veteran to undergo an appropriate VA examination or appropriate examinations regarding his hearing loss and tinnitus claims.  The examiner(s) shall review the paper and electronic claims files, documenting such in a report or reports to be placed in one of these files.  The examiner(s) also shall document in the report(s) an interview with the Veteran regarding his relevant symptoms and their impact on his activities.  All tests and studies deemed necessary next shall be performed, the results of which shall be included in the report(s).  The examiner(s) then shall render an opinion in the report(s) as to following:

a. Is there clear and unmistakable (undebatable) evidence that the Veteran's pre-existing right ear hearing loss disability was not aggravated beyond its natural progression by his active service?

b. If hearing loss for VA purposes is established, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left ear hearing loss was incurred during or is related to his active duty service?  

c. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus was incurred during or is related to his active duty service?

d. If a hearing loss disability is found to be related to service, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus was caused by his hearing loss? 

e. If a hearing loss disability is found to be related to service, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus was aggravated by his hearing loss?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must provide a clear rationale (explanation of the examiner's reasoning at arriving at a conclusion) for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. Arrange for the Veteran to undergo an appropriate VA examination or appropriate examinations regarding his GERD claim.  The examiner(s) shall review the paper and electronic claims files, documenting such in a report or reports to be placed in one of these files.  The examiner(s) also shall document in the report(s) an interview with the Veteran regarding his relevant symptoms and their impact on his activities.  All tests and studies deemed necessary next shall be performed, the results of which shall be included in the report(s).  The examiner(s) then shall render an opinion in the report(s) as to following:

a. Is it at least as likely as not (50 percent or more probability) that the Veteran's GERD was incurred during or is related to his active duty service, to include as due to herbicide exposure?

b. Is it at least as likely as not (50 percent or more probability) that the Veteran's GERD is proximately due to any service-connected disability?  Specific reference and discussion should be given to the medications he takes in connection with each service-connected disability. 

c. Is it at least as likely as not (50 percent or more probability) that the Veteran's GERD was aggravated (permanently worsened) by any service-connected disability?  Specific reference and discussion should be given to the medications he takes in connection with each service-connected disability.  

The examiner must provide a clear rationale (explanation of the examiner's reasoning at arriving at a conclusion) for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

